Citation Nr: 1626264	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  13-30 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an increased evaluation for chondromalacia patella and medial joint space narrowing, left knee, rated as 10 percent disabling.

2. Entitlement to an increased evaluation for chondromalacia patella and medial joint space narrowing, right knee, rated as 10 percent disabling.

3. Entitlement to an increased evaluation for right knee instability, rated as 10 percent disabling. 

4. Entitlement to a total disability rating based upon individual unemployablity (TDIU). 
 

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 4, 1969 to April 12, 1972 and from April 13, 1972 to December 20, 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

A September 2013 Statement of the Case (SOC) granted a separate rating for right knee instability, rated as 10 percent disabling, effective August 12, 2013.  In an October 2013 VA Form 9, the Veteran reported that "my right knee now snaps forward then backwards all the way and locks for a second causing me to step back or fall." Also, "In 2008, while a senior deputy I retired one year earlier than I had planned in large part due to the instability... I now work 4 days per week and will be reducing my work to two or three days in large part due to my knees."  While the Veteran's September 2013 SOC listed the grant of a separate rating for right knee instability as a grant of service connection, the Board notes that the SOC denied a rating in excess of 10 percent for right knee instability and the Veteran reported difficulties with instability on his subsequent VA Form 9.  Accordingly, the Board finds that the issue of entitlement to an increased evaluation for right knee instability is currently before the Board.  

The Veteran testified at a hearing in March 2016 before the undersigned.  A copy of the transcript is of record.

During the Veteran's hearing, he asserted that his service-connected disabilities have caused him to only work one day per week.  H.T. p. 3.  As he has previously reported that his knee issues were causing him to work limited hours, the Board finds that a derivative claim of entitlement to a TDIU has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2011).  This derivative claim is part and parcel of his claims for higher ratings and, therefore, also at issue in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that VA treatment records since October 2010 have not been associated with the claims file.  The Veteran's October 2013 VA examination reports that he has received multiple cortisone injections for his knees, including injections in both knees in the spring of 2013.  Records of these procedures (and related treatment) have not been included in the claims file.  During his Board hearing, the Veteran indicated that he received treatment for his knee disabilities from VA.  Accordingly, the AOJ should assist the Veteran in obtaining any identified outstanding VA (or private) medical records.  38 U.S.C.A § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159 (2015); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

Additionally, the Veteran has indicated that his condition may have worsened since his most recent examination in October 2013.  At that time, he reported that his left knee pain was more severe than on the right (this was also stated in an orthopedic consult in June 2010) and he was working 32 hours per week.  During his 2016 Board hearing, he reported that his right knee symptoms were more severe than his left knee and he was only working one day per week.  In claims for an increase in rating, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, as the evidence of record indicates that the Veteran's condition may have declined since his October 2013 examination, the Board finds that a new, comprehensive examination of the severity of the Veteran's knee disabilities should be afforded. 

As noted above, a claim for a TDIU has been raised as part of the Veteran's claim for an increased rating.  In Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Veteran's statements during his 2016 Board hearing indicated that he only working one day per week, down from the 32 hours per week that he reported in October 2013, in part, due to his service-connected left and right knee disabilities.  The law provides that a TDIU may be granted upon a showing that a Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

After giving the Veteran an opportunity to file a formal claim for a TDIU, the AOJ should adjudicate this matter in the first instance, to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain and associate with the claims file any outstanding VA medical records that are dated from October 2010 to the present from the Tuscan VA Medical System, including treatment at the Southern Arizona Health Care System.

2. Following receipt of any outstanding medical records, schedule the Veteran for an examination to determine the current severity of his service-connected left and right knee disabilities.

The examiner should describe in detail all symptoms attributable to his service-connected knee disabilities and the current severity these conditions, including symptoms of instability.  The examiner should record pertinent medical complaints, symptoms, and clinical findings, including specifically range of motion in degrees.  The examiner should also set forth the extent of any functional loss present for either knee due to weakened movement, excess fatigability, incoordination, or pain on use.  Any additional impairment on use or in connection with any flare-up should be described, to the extent possible, in terms of the degree of additional range-of-motion loss.  The degree of functional impairment or interference with daily activities, if any, should be described in adequate detail.  In this regard, the examiner's attention is directed to the Veteran's contentions that he experiences significant functional impairment in both knees after a day of physical activity, including working, and that both knees "lock" and have caused him to fall.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Provide all required notice and assistance in response to the Veteran's derivative TDIU claim.  Also complete any necessary further development of this claim.

4. Following the above-directed development, readjudicate all of the Veteran's claims.  Should any claim not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claim to the Board for adjudication

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




